Citation Nr: 9902777	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1969 to March 
1971 and from June 1973 to January 1992.  It is noted that a 
motion for advancement on the docket was granted by the Board 
of Veterans' Appeals (Board) pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c) in July 1998.

This appeal arose from a December 1992 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In August 1993, this case was transferred 
to the Montgomery, Alabama, RO.  A hearing was held in 
December 1993 before a member of the Board sitting in 
Montgomery, Alabama.  In October 1995, this case was remanded 
for additional development, following which he was notified 
by a July 1997 supplemental statement of the case of the 
continued denial of his claims.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Court of Veterans Appeals (Court), in Stegall v. West, 11 
Vet. App. 268 (1998), stated that, when a case is remanded by 
either the Court or the Board, a veteran has, as a matter of 
law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

In the instant case, the October 1995 remand had instructed 
the RO to contact McCord Air Force Base in order to ascertain 
if they had any service medical records pertaining to the 
veteran, particularly a copy of his separation examination.  
An October 9, 1996 deferred rating decision stated that this 
Air Force base needed to be contacted.  The copy of the 
remand in the claims folder contains a handwritten notation 
that McCord was contacted on October 17, 1996.  However, the 
October 17, 1996 VA Form 21-8359, Information RE Veteran in 
Uniformed Services Hospital, indicated only that Martin Army 
Hospital, Ft. Benning, Georgia was contacted.  There is no 
indication in the objective record that a request for records 
was sent to McCord Air Force Base.  Clearly, the previous 
remand instructions were not carried out.

Moreover, it is noted that the October 1995 remand had 
instructed that the veterans left shoulder and left hip 
disorders be fully examined and a definitive diagnosis be 
rendered.  However, the VA examination performed in July 
1997, while diagnosing limitation of flexion and abduction of 
the left shoulder and left hip, did not provide a definitive 
diagnosis as to the etiology of these limitations.  Moreover, 
no opinion was offered as to whether any currently diagnosed 
disorder, if present, is etiologically related to the 
complaints noted in service.

Under the circumstances of this case, it is found that 
additional development would be helpful, and this case will 
be REMANDED to the RO for the following:

1.  The RO should contact McCord Air 
Force Base, Tacoma, Washington, and 
request that they provide copies of any 
treatment records pertaining to the 
veteran.  Specifically, a copy of his 
retirement examination should be 
provided, if available.  All efforts made 
to locate any records should be 
documented in the record, and if no 
records can be located, it should be so 
indicated in the file.

2.  Once the above development has been 
completed and any records obtained have 
been associated with the claims folder, 
the RO should afford the veteran a 
complete VA orthopedic examination of his 
left shoulder and left hip by a qualified 
physician.  The examiner is asked to 
provide a definitive diagnosis for the 
etiology of any left shoulder and left 
hip pathology found.  An opinion should 
also be rendered as to whether there is 
an etiological relationship between any 
currently diagnosed left shoulder and 
left hip disabilities and the complaints 
noted in the service medical records.  
All indicated special studies deemed 
necessary, to include, but not limited 
to, range of motion and x-ray studies, 
should be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the veterans entire medical history can 
be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the entire file 
has been reviewed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
